
	

115 HR 5005 : To direct the Secretary of the Interior to conduct a special resource study to determine the suitability and feasibility of establishing the birthplace of James Weldon Johnson in Jacksonville, Florida, as a unit of the National Park System.
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5005
		IN THE SENATE OF THE UNITED STATES
		June 6, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of the Interior to conduct a special resource study to determine the
			 suitability and feasibility of establishing the birthplace of James Weldon
			 Johnson in Jacksonville, Florida, as a unit of the National Park System.
	
	
		1.Special resource study of James Weldon Johnson birthplace
 (a)StudyThe Secretary of the Interior shall conduct a special resource study to determine the suitability and feasibility of establishing the birthplace of James Weldon Johnson located at Adams & Lee Street in Jacksonville, Florida, as a unit of the National Park System.
 (b)Study requirementsThe Secretary shall conduct the study in accordance with section 100507 of title 54, United States Code.
 (c)ReportNot later than 3 years after the date on which funds are made available to carry out this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any recommendations of the Secretary.
				
	Passed the House of Representatives June 5, 2018.Karen L. Haas,Clerk
